
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 4194
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  exempt qualifying law school students participating in legal clinics or
		  externships from the application of the conflict of interest rules under
		  section 205 of such title.
	
	
		1.Short titleThis Act may be cited as the
			 Law Student Clinic Participation Act
			 of 2009.
		2.Law student conflict of interest
			 exemptionSection 205 of title
			 18, United States Code, is amended by adding at the end the following:
			
				(j)Subsections (a) and (b) do not apply to a
				law student or legal clinic staff member participating in the legal clinic or
				externship of an accredited law school, with respect to a matter within the
				scope of the clinic or externship, unless—
					(1)the student or staff has participated
				personally and substantially in the matter as a Government employee or special
				Government employee through decision, approval, disapproval, recommendation,
				the rendering of advice, investigation, or otherwise; or
					(2)the matter is pending in the department or
				agency of the Government in which the student is
				serving.
					.
		3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect upon the expiration of the 60-day
			 period beginning on the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives December 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
